Williams, J.
This is an action of tort to recover for personal injuries and property damage resulting from a collision of the defendant’s bus with an automobile owned and operated by the plaintiff. A motion by the defendant for directed verdicts was denied subject to its exception and the jury returned verdicts for the plaintiff. There was evidence that at about 5:45 p.m. on June 29, 1953, she was driving her two door sedan on Kneeland Street in Boston from the direction of the South Station toward Washington Street. Traffic was heavy. There was a Une of parked automobiles on the right of the line of traffic in which she was proceeding. On her left was another Une moving in the same direction as she. All traffic stopped when the light at Washington Street turned red. As it changed again to *437green both lines of traffic started ahead. The automobiles ahead of her “in her line . . . stopped and she stopped,” but the line to her left kept going ahead. “[W]hile she was so stopped she was hit in the left rear of her car and she was jarred a little; . . . she heard the scraping of metal against metal and after that she saw the defendant’s bus [[not quite] parallel to her car in the rear.” The bus then pulled ahead and stopped. A “strip of chrome had been ripped off the single door on the left side of her car from the back and there was a dent in the left rear bumper together with some scratches.” The damage amounted to $10. The defendant agreed that its bus had collided with the plaintiff’s automobile but rested at the conclusion of the plaintiff’s case without offering evidence.
While it is said that the mere occurrence of a rear end collision of vehicles on a highway is no evidence of negligence (see Reardon v. Boston Elevated Railway, 247 Mass. 124, 126; Washburn v. R. F. Owens Co. 252 Mass. 47, 54-55) the circumstances of the collision may create a reasonable inference based on common experience that it would not have occurred if the operator of the colliding vehicle had been careful. Cousins v. Cummings, 332 Mass. 649, 650-651, and cases cited. Hendler v. Coffey, 278 Mass. 339, 340-341.
. Here a finding was warranted that the driver of the bus was negligent in failing to allow enough clearance in attempting to pass the stationary automobile of the plaintiff on his right and that his negligence caused the bus to strike the plaintiff’s automobile.

Exceptions overruled.